FOR PUBLICATION

ATTORNEY FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

PATRICIA CARESS MCMATH                        GREGORY F. ZOELLER
Marion County Public Defender Agency          Attorney General of Indiana
Indianapolis, Indiana
                                              BRIAN L. REITZ
                                              Deputy Attorney General
                                              Indianapolis, Indiana
                                                                            FILED
                                                                        Nov 15 2012, 9:15 am
                             IN THE
                   COURT OF APPEALS OF INDIANA                                  CLERK
                                                                              of the supreme court,
                                                                              court of appeals and
                                                                                     tax court




DEREK CLANTON,                                )
                                              )
      Appellant-Defendant,                    )
                                              )
             vs.                              )       No. 49A02-1203-CR-198
                                              )
STATE OF INDIANA,                             )
                                              )
      Appellee-Plaintiff.                     )


                   APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Jose D. Salinas, Judge
                          Cause No. 49G14-1104-FD-30375



                                  November 15, 2012

                             OPINION – FOR PUBLICATION

BAKER, Judge
          Derek Clanton was found in possession of cocaine after he was stopped and

searched by an off-duty police officer who was working part-time as a security officer for

an apartment complex in a high crime area of Indianapolis. The cocaine was in a small

plastic bag stuffed into a pen cap, and it was discovered after the officer removed the pen

cap from Clanton’s pocket during a patdown of Clanton for weapons.

          Claiming the cocaine was found during an unreasonable search and seizure in

violation of the United States and Indiana Constitutions, Clanton filed a motion to

suppress. The trial court denied the motion, and following a bench trial, Clanton was

subsequently convicted of Possession of Cocaine, a class D felony.1

          We conclude that the trial court erred when it admitted the cocaine into evidence

because the arresting officer was not entitled to further search the contents of the pen cap

after determining that the pen cap was not a weapon. Because we find this issue to be

dispositive, we do not specifically address whether the initial stop and patdown were

proper under the circumstances presented here. In reaching this decision, however, we

also conclude that the Fourth Amendment does not categorically fail to apply to off-duty

police officers working as security officers on private property.

          Accordingly, we reverse the judgment of the trial court.




1
    Ind. Code § 35-48-4-6.
                                               2
                                               FACTS

        On April 29, 2011, Officer Michael Price and Officer McFadden2 of the

Indianapolis Metropolitan Police Department (IMPD) were off duty and working part-

time as security officers for an apartment complex in Marion County. The apartment

complex, which Officer Price later testified is “not well lit” and in “a very well known

high crime area [with a] lot of guns, a lot of weapons in that area at all times[,]”

employed the officers in part to enforce its strict no-loitering policy on its property.3 Tr.

p. 5.   Although the officers were off duty and purportedly working solely for the

apartment complex, they wore their full IMPD uniforms and carried their IMPD-issued

sidearm revolvers and tasers. The officers were also equipped with their department

radios, which enabled them to “contact anyone in the city by radio.” Id. at 12.

        At approximately 11:15 p.m., Officer Price and Officer McFadden were patrolling

the apartment complex on foot when they observed three black men, one of whom was

Clanton, standing outside a resident’s doorway for roughly five to fifteen seconds.

Believing the men to be loitering, the officers immediately approached them. The men

turned their backs as the officers approached. One of the officers asked what the men

were doing, and Officer Price later testified that he could not recall whether he or Officer

2
  The officer who was working with Officer Price was referred to as Officer McFadden during the
suppression hearing but as Officer Garrison at Clanton’s trial.
3
 According to Officer Price, the apartment complex’s no-loitering policy is written into its bylaws which
every resident is required to review. However, there is no evidence in the record that suggests that
Clanton was a resident of the apartment complex or otherwise aware of the no-loitering policy. There
was also no evidence presented indicating that there are any no-loitering signs posted at the apartment
complex that would have alerted Clanton of this policy.
                                                   3
McFadden also verbally identified themselves as police officers at that time. One of the

men fled on foot, and Officer McFadden gave chase.

      The other two men, including Clanton, remained and followed all of Officer

Price’s directions. Neither made any furtive movements or threatened Officer Price in

any way. Nonetheless, Officer Price “immediately” withdrew his taser and instructed

both men to place their hands on the wall. Tr. p. 10. He then proceeded to perform a

patdown search of each man for weapons.

      When Officer Price patted down Clanton, he felt a sharp object in Clanton’s right

front pocket. Officer Price could not determine the identity of the object while it was in

Clanton’s pocket, so he removed the object. Officer Price then saw that the object was a

pen cap. Inside the pen cap was a clear plastic baggie, which Officer Price removed, and

inside the baggie was a white powder that Officer Price believed to be narcotics. Officer

Price then arrested Clanton.

      Clanton was charged with possession of cocaine as a class D felony, and Clanton

filed a motion to suppress the cocaine from being admitted as evidence at his trial. On

December 1, 2011, the trial court held an evidentiary hearing during which Officer Price

testified about the events leading up to Clanton’s arrest. About his initial reason for

performing the patdown searches, Officer Price testified:

      [W]hen you have two officers there, you kind of feel like you have a little
      bit more control. Once [Officer McFadden] was gone and one of the
      suspects fled, I immediately become more aware that the situation is going
      from, you know, good to worst and now I’m left alone with two
      individuals. So, what I did was immediately . . . pull my taser out to try to

                                            4
       show that, you know, I’m going to keep them under control and have them
       put their hands on the wall. And I went to pat-down [sic] one individual as
       the other one, you know, had his hands on the wall and I did that for both of
       them.

Tr. p. 10.

       The following colloquy took place later in the hearing regarding Officer Price’s

removal of the pen cap from Clanton’s pocket and the subsequent discovery of the

cocaine:

        [Officer Price:]    Well, once I pulled it out I realized what . . . the sharp
                            object was but upon further investigation and looking
                            at it, I seen [sic] a clear plastic baggie that, you known,
                            obviously wasn’t stuffed down in there, it was hanging
                            out of the pen cap. And amongst looking at that, after
                            -- I realize there’s a white powdery substance in that
                            and that’s when, through my training and experience,
                            [I] realized that’s a compound.

       [State:]             So once you pulled the pen cap out of the pocket was it
                            immediately apparent that there were narcotics in [it?]

       [Officer Price:]     Yes, yes, like I say, because it was hanging out of the
                            pen cap.

Id. at 11.

       On cross-examination, the following exchange took place:

       [Defense counsel:] And when you pulled it out you realized it was the top
                          to a pen?

       [Officer Price:]     Yes.

       [Defense counsel:] And it wasn’t until you inspected it that you found that
                          there was contraband inside?



                                             5
       [Officer Price:]       Well, I mean, it’s immediately apparent that there’s
                              [sic] baggies inside it which is automatically, you
                              know, we see that multiple times.

       [Defense counsel:] When you pulled it out you didn’t know what was
                          inside the pen cap?

       [Officer Price:]       No I wouldn’t have been able to tell you what was
                              inside it no.

Id. at 18 (emphasis added).

       The trial court denied Clanton’s motion to suppress. At the bench trial held on

March 1, 2012, Clanton renewed his motion to suppress and objected to the admission of

the cocaine into evidence. At trial, Officer Price testified, “[I] could immediately see a

clear baggie that was stuffed into [the pen cap] and the excess was hanging out of the pen

cap. But I didn’t know what was in the baggie.” Id. at 47-48 (emphasis added). He

further stated, “I noticed the clear baggie that was stuffed into the pen cap with a lot of

excess bag hanging out which I’ve seen in the past . . . used to carry narcotics.” Id. at 51.

       The trial court overruled Clanton’s objection to the admissibility of the evidence

and found him guilty as charged of possession of cocaine as a class D felony. Clanton

now appeals.

                              DISCUSSION AND DECISION

                                   I. Standard of Review

       A trial court has broad discretion in ruling on the admissibility of evidence.

Shinault v. State, 668 N.E.2d 274, 276 (Ind. Ct. App. 1996). We will reverse a trial

court’s ruling on admissibility of evidence only when an abuse of discretion has occurred.

                                              6
Scott v. State, 855 N.E.2d 1068, 1071 (Ind. Ct. App. 2006). An abuse of discretion

occurs when the trial court’s decision is clearly against the logic and effect of the facts

and circumstances before the court. Id.

                      II. Admissibility of Cocaine—Search and Seizure

       As noted above, Clanton argues that the cocaine should not have been admitted

into evidence at his trial because the officer’s seizure of it violated his constitutional right

to be free from unreasonable searches and seizures. Indeed, both the Fourth Amendment

to the United States Constitution and Article 1, Section 11 of the Indiana Constitution

guarantee this right.4 Notwithstanding the nearly identical text of these guarantees, the

very same police behavior could be reasonable under the federal constitution and

unreasonable under the state constitution, or vice versa, because each has a distinct

reasonableness analysis.       See Litchfield v. State, 824 N.E.2d 356, 361 (Ind. 2005)

(explaining that the federal guarantee focuses on one’s reasonable expectation of privacy

and setting out a three-factor balancing test for assessing reasonableness under the

Indiana Constitution).

       Nevertheless, evidence obtained by police action in violation of either constitution

is inadmissible. See Terry v. Ohio, 392 U.S. 1, 12 (1968) (explaining that the federal


4
  The text of the Fourth Amendment, which the Indiana Constitution parallels nearly verbatim, is as
follows:

       The right of the people to be secure in their persons, houses, papers, and effects, against
       unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but
       upon probable cause, supported by Oath or affirmation, and particularly describing the
       place to be searched, and the persons or things to be seized.
                                                   7
exclusionary rule is a “principal mode of discouraging unlawful police conduct”); Grier

v. State, N.E.2d 443, 445 (Ind. 2007) (holding that the Indiana Constitution requires

suppression of evidence discovered during an unconstitutional search).5 We review de

novo the ultimate question of whether the right to be free from unreasonable searches and

seizures was violated. Howard v. State, 862 N.E.2d 1208, 1210 (Ind. Ct. App. 2007).

                              A. The Federal Constitution Claims

       Clanton contends that the initial stop was not justified because the officers could

not reasonably suspect him of loitering or otherwise being engaged in criminal activity

merely because he was standing outside a doorway for five to fifteen seconds with two

other black males. Appellant’s Br. p. 7-8. He also contends that there was no basis for

Officer Price to suspect that he was armed and dangerous to justify the patdown for

weapons when he fully complied with Officer Price’s instructions and made no furtive or

threatening actions and that, even if both the initial stop and patdown were proper, the

subsequent search exceeded the scope of a valid frisk under Terry. Id. at 11, 13.

       Generally, unless an exception applies, searches and seizures performed without a

warrant are “per se unreasonable under the Fourth Amendment.” Shinault, 668 N.E.2d at

276 (citing Thompson v. Louisiana, 469 U.S. 17, 19-20 (1984)) (emphasis in original).

The United States Supreme Court recognized one such exception to the warrant

requirement in Terry v. Ohio in holding that a police officer may briefly stop a person on

5
 Because we reverse Clanton’s conviction on the basis that he was subjected to an unreasonable search
under the Fourth Amendment, we do not reach Clanton’s claim that the search and seizure were
unreasonable under Article 1, Section 11 of the Indiana Constitution. See Reinhart v. State, 930 N.E.2d
42, 48 n.1 (Ind. Ct. App. 2010).
                                                  8
less than probable cause if the officer reasonably suspects that “criminal activity may be

afoot.” 392 U.S. at 30. Moreover, Terry held that if the officer reasonably suspects that

the stopped person may be armed and dangerous, the officer may “conduct a carefully

limited search of the outer clothing” of the individual for the sole purpose of locating

weapons that could be used against the officer. Id. However, this limited search is

intended only to satisfy an officer’s peace of mind that an individual is not armed so that

the officer can safely make inquiries of the individual at close range; it is not intended to

give officers free reign to conduct an unbridled search for any contraband a person may

be carrying. Minnesota v. Dickerson, 508 U.S. 366, 373 (1993). Whether a Terry stop or

frisk is justified, as well as the accepted degree and scope of these limited exceptions to

the warrant requirement, is based upon the totality of the circumstances. Illinois v.

Wardlow, 528 U.S. 119, 136 (2000).

    1. Applicability of the Fourth Amendment to Off Duty Police Officers Acting as
                                    Security Guards

       Before proceeding to the merits of Clanton’s claims, we will first address the

State’s contention that the Fourth Amendment was not implicated by Officer Price’s

actions.   See Scott, 855 N.E.2d at 1073-74 (finding that an off-duty police officer

working as a security guard on private property was entitled to stop a suspected loiterer

and inquire about his interest in the property without implicating the Fourth

Amendment). To be sure, there are some situations where the actions of police officers

are not implicated by the Fourth Amendment. See Clarke v. State, 869 N.E.2d 1114,


                                             9
1118 (Ind. 2007) (quoting Florida v. Bostick, 501 U.S. 429, 434 (1991)) (explaining that

“the Fourth Amendment is not triggered unless an encounter between a law enforcement

officer and a citizen ‘loses its consensual nature’”).

       Whether or not a police officer’s actions are subject to the Fourth Amendment

while the officer is off duty depends on the “nature of the acts” that the officer is

performing. See Tapp v. State, 406 N.E.2d 296, 302 (Ind. Ct. App. 1980) (finding that an

out-of-uniform, off-duty police officer working as private security was performing his

official law enforcement duties when he identified himself as a police officer, displayed

his badge, and advised a woman she was under arrest pursuant to Indiana law). In this

instance, the record demonstrates that Officer Price was acting as a law enforcement

officer during this investigation. More specifically, Officer Price was wearing his full

police uniform, complete with his badge, gun, taser, and radio. Tr. p. 12-13. Although

Officer Price may not have verbally identified himself as a police officer, id. at 36, 43, it

seems likely that someone being approached by two men wearing full police uniforms

would assume that the men were acting in a state-sanctioned law enforcement capacity

and not as security officers for the apartment complex. Moreover, after one of Clanton’s

companions fled, Officer Price ordered the two remaining men to put their hands on the

wall and performed a patdown search of the men while brandishing his taser for officer

safety. Id. at 10. These actions are consistent with Officer Price’s law enforcement

training, but they would not otherwise be available to a private security guard. See

Lemon v. State, 868 N.E.2d 1190, 1193-96 (Ind. Ct. App. 2007). Thus, we conclude that

                                              10
although Officer Price was off duty and on private property, the Terry stop and frisk

effectuated by Officer Price comes within the auspices of Fourth Amendment protections.

                                       2. The Stop and Frisk

        Clanton challenges the propriety of the officers’ initiation of the stop and the

subsequent patdown, claiming that these actions were improper under the Fourth

Amendment. However, we need not address these contentions because, for the reasons

discussed below, we find that the search of the pen cap exceeded the parameters that

Terry and its progeny permit.6

        As noted above, the purpose of a protective search authorized by Terry “is not to

discover evidence of a crime, but rather to allow the officer to pursue his investigation

without fear of violence.” Dickerson, 508 U.S. at 373. During this limited search, an

officer is permitted to remove an item that feels like a weapon from an individual’s outer

clothing to determine whether the item is in fact a weapon. Shinault, 668 N.E.2d at 277.

In addition, the “plain-feel doctrine” approved by Dickerson permits an officer to remove

non-weapon contraband during a Terry frisk if the contraband is detected during an initial

patdown for weapons and if the incriminating nature of the contraband is immediately

ascertained by the officer. Harris v. State, 878 N.E.2d 534, 538-39 (Ind. Ct. App. 2007).




6
  Although we do not reach the merits of these claims, we caution that “[t]he color of one’s skin, the
neighborhood one happens to be in, and the fact that one turns away from the police are not sufficient,
individually or collectively, to establish a reasonable suspicion of criminal activity.” Tumblin v. State,
664 N.E.2d 783, 785 (Ind. Ct. App. 1996).

                                                   11
        However, our Supreme Court has held that “the reasonable suspicion which gives

authority to a Terry stop does not, without more, authorize the examination of contents of

items carried by the suspicious person.” Berry v. State, 704 N.E.2d 462, 466 (Ind. 1998).

Thus, if an officer determines that an item is not a weapon and the officer cannot

immediately ascertain whether or not the item is contraband, the search of that item must

stop. See, e.g., Granados v. State, 749 N.E.2d 1210, 1215 (Ind. Ct. App. 2001) (holding

that an illegal search occurred when an officer discovered cocaine by unfolding a five-

dollar bill that had fallen from an individual’s sock during a patdown for weapons

because “[o]nce the five-dollar bill fell to the ground, [the officer] could have simply

covered the bill with his shoe or kicked it out of reach and completed his patdown search

. . . without fear of being injured by any weapons it may have contained”).

        Clanton contends that Officer Price went beyond the permissible scope of a Terry

frisk when, after removing the pen cap from Clanton’s pocket, he determined that the

item was not a weapon but continued to examine it, ultimately discovering that the pen

cap held a baggie containing cocaine.7              Appellant’s Br. p. 13.         In support of this

proposition, Clanton directs us to Harris and Jackson v. State, 669 N.E.2d 744 (Ind. Ct.

App. 1996). Appellant’s Br. p. 12-13. In each of these cases, an officer was justified in

removing a pill bottle from an individual’s outer clothing on the basis that the hard object

felt by the officer might be a weapon. Harris, 878 N.E.2d at 538; Jackson, 669 N.E.2d at


7
  As an aside, we note that Clanton concedes, and we agree, that if the initiation of the patdown was
proper, Officer Price would have been justified in removing a sharp item from his outer clothing to dispel
his fear that the item could be used as a weapon. Appellant’s Br. p. 13.
                                                   12
748. However, the officer in each case then overstepped the bounds of Terry by further

manipulating the pill bottle, which in turn led to the discovery of cocaine. Harris, 878
N.E.2d at 537, 539; Jackson, 669 N.E.2d at 746, 749.

      In our view, the dispositive fact is not whether a container is open or closed, but

whether the illicit nature of an item was immediately apparent to the officer or apparent

only through further manipulation. See Dickerson, 508 U.S. at 379 (analogizing the

plain-feel doctrine to the plain-view doctrine as limited by Arizona v. Hicks, 480 U.S.
321 (1987), which held that the moving of stereo equipment to check serial numbers was

an impermissible search under the Fourth Amendment absent probable cause to suspect

the equipment was stolen when “the incriminating character of the stereo equipment was

not immediately apparent”).

      Here, once Officer Price discovered that the sharp item in Clanton’s pocket was a

pen cap, he had dispelled his suspicion that the item was a weapon. Indeed, Officer Price

testified that he kept the pen cap, searched it, and seized its contents because, “upon

further investigation and looking at it,” he saw a baggie hanging from the pen cap, and

based on previous experiences of finding narcotics in baggies in pen caps, he suspected

that this baggie contained narcotics. Tr. p. 11, 18, 47-48, 51. Officer Price also admitted

numerous times that he could not tell what was inside the baggie when he first observed it

hanging out of the pen cap. Id. at 18, 48. In fact, Officer Price realized that the baggie

contained cocaine only upon closer examination. Id. at 11. Thus, like in Harris and

Jackson where the illicit nature of the pill bottles was not immediately apparent to the

                                            13
investigating officers, here the contraband nature of the contents of the pen cap was not

immediately apparent to Officer Price. As a result, the discovery of the cocaine violated

Clanton’s right to be free from unreasonable searches under the Fourth Amendment, and

the trial court erred in admitting the cocaine into evidence. Thus, Clanton’s conviction

cannot stand.

      The judgment of the trial court is reversed.

ROBB, C.J., concurs.

BRADFORD, J., concurs in part and dissents in part with opinion.




                                           14
                              IN THE
                    COURT OF APPEALS OF INDIANA

DEREK CLANTON,                                    )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )    No. 49A02-1203-CR-198
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )



BRADFORD, Judge, concurring in part and dissenting in part.

       I agree with the majority that the stop conducted by Officer Smith implicated the

constitutional protections provided by the Fourth Amendment and Article I, Section 11.

However, I do not believe that either the stop or the subsequent search violated those

constitutional protections. As such, I concur in part and respectfully dissent in part.

                                I. Admission of Evidence

       Clanton contends that the trial court abused its discretion in admitting the evidence

stemming from the allegedly unconstitutional stop and search of his person.

       Our standard of review for rulings on the admissibility of evidence is
       essentially the same whether the challenge is made by a pre-trial motion to
       suppress or by an objection at trial. Ackerman v. State, 774 N.E.2d 970,
       974-75 (Ind. Ct. App. 2002), reh’g denied, trans. denied. We do not
       reweigh the evidence, and we consider conflicting evidence most favorable
                                            15
       to the trial court’s ruling. Collins v. State, 822 N.E.2d 214, 218 (Ind. Ct.
       App. 2005), trans. denied. We also consider uncontroverted evidence in
       the defendant’s favor. Id.

Cole v. State, 878 N.E.2d 882, 885 (Ind. Ct. App. 2007).

       A trial court has broad discretion in ruling on the admissibility of evidence.

Washington v. State, 784 N.E.2d 584, 587 (Ind. Ct. App. 2003) (citing Bradshaw v. State,

759 N.E.2d 271, 273 (Ind. Ct. App. 2001)). Accordingly, we will reverse a trial court’s

ruling on the admissibility of evidence only when the trial court abused its discretion. Id.

(citing Bradshaw, 759 N.E.2d at 273). An abuse of discretion involves a decision that is

clearly against the logic and effect of the facts and circumstances before the court. Id.

(citing Huffines v. State, 739 N.E.2d 1093, 1095 (Ind. Ct. App. 2000)).

       Clanton argues that the trial court abused its discretion in admitting the evidence

stemming from the stop because the evidence was discovered in violation of his

constitutional rights under both the Fourth Amendment and Article I, Section 11. In

raising these claims, Clanton challenges the legality of both the stop and the subsequent

warrantless search of his person.

                              A. The Fourth Amendment

       The Fourth Amendment provides “[t]he right of the people to be secure in their

persons, houses, papers and effects against unreasonable searches or seizures shall not be

violated.” The Fourth Amendment prohibits unreasonable searches and seizures. Burkes

v. State, 842 N.E.2d 426, 429 (Ind. Ct. App. 2006), trans. denied.



                                            16
         The Fourth Amendment regulates nonconsensual encounters between
         citizens and law enforcement officials and does not deal with situations in
         which a person voluntarily interacts with a police officer. A full-blown
         arrest or a detention that lasts for more than a short period of time must be
         justified by probable cause. A brief investigative stop may be justified by
         reasonable suspicion that the person detained is involved in criminal
         activity. Terry v. Ohio, 392 U.S. 1, 31, 88 S. Ct. 1868, 20 L. Ed. 2d 889
         (1968).

Finger v. State, 799 N.E.2d 528, 532 (Ind. 2003). A police officer may stop and briefly

detain a person for investigative purposes under Terry so long as the officer has a

reasonable suspicion, supported by articulable facts, that criminal activity may be afoot.

Bratcher v. State, 661 N.E.2d 828, 830 (Ind. Ct. App. 1996) (citing Terry, 392 U.S. 1).

                                   1. Legality of the Stop

         Because stopping an individual and limiting his freedom to leave is a seizure

under the Fourth Amendment, “police may not initiate a stop for any conceivable reason,

but must possess at least reasonable suspicion that a traffic law has been violated or that

other criminal activity is taking place.” Meredith v. State, 906 N.E.2d 867, 869 (Ind.

2009). Reasonable suspicion exists where the facts known to the officer at the moment of

the stop, together with the reasonable inferences arising therefrom, would cause an

ordinarily prudent person to believe that criminal activity has occurred or is about to

occur.    Burkes, 842 N.E.2d at 429-30.        In deciding whether there was reasonable

suspicion for a stop, we look to the totality of the circumstances of a given case. Id. at

430.




                                              17
       In the instant matter, the record demonstrates that at the time of the stop, Officer

Price had reasonable suspicion to believe that Clanton was engaging in criminal activity.

Officer Price was working security for the apartment complex located in a high crime

area when he saw Clanton and two other men standing outside an apartment door in

violation of the apartment complex’s “no loitering” policy. See Ross v. State, 844 N.E.2d
537, 542 (Ind. Ct. App. 2006) (providing that presence in a high crime area is a factor

that can be considered at the time of the stop); see also Parker v. State, 662 N.E.2d 994,

999 (Ind. Ct. App. 1996) (providing that officer had reasonable suspicion to stop and pat-

down individual because officer knew that the area was known for frequent drug activity,

and that firearms were frequently present in drug transactions).        Officer Price was

familiar with the apartment complex’s “no loitering” policy, and he testified that the sole

purpose of his presence at the apartment complex was to enforce the “no loitering”

policy. The record does not contain any evidence suggesting that Clayton and the other

men had a valid purpose for standing outside the apartment door.

       As Officer Price and another officer approached the three men, the men turned

their backs on the officers and one man fled the scene. The flight by one of the three men

raised Officer Price’s suspicion that the men, who were loitering at 11:15 p.m. in an area

known to have high levels of crime and drug activity, were engaged in criminal activity.

See Platt v. State, 589 N.E.2d 222, 226 (Ind. 1992) (providing that flight at the sight of

police is undeniably suspicious behavior). In addition, the other officer’s act of following

the fleeing man left Officer Price outnumbered by two unknown individuals. Officer

                                            18
Price witnessed a violation of the “no loitering” policy and the flight by one of the

individuals standing with Clanton before initiating the stop. As such, I would conclude

that the stop was valid and did not violate Clanton’s rights under the Fourth Amendment.

See Burkes, 842 N.E.2d at 430.

                                  2. Legality of Search

       Having concluded that the initial stop did not violate Clanton’s Fourth

Amendment rights, we must consider whether the subsequent search of his person was

permissible.

       A judicially issued search warrant is a condition precedent to a lawful
       search. “Searches conducted outside the judicial process are per se
       unreasonable unless subject to a few well delineated exceptions.”
       Minnesota v. Dickerson, 508 U.S. 366, 372, 113 S. Ct. 2130, 124 L. Ed. 2d
334 (1993). The state has the burden of demonstrating the existence of one
       of these exceptions. One such exception to the warrant requirement is:
       when a police officer makes a Terry stop, if he has reasonable fear of
       danger, he may conduct a carefully limited search of the outer clothing of
       the suspect in an attempt to discover weapons that might be used to harm
       him. Shinault v. State, 668 N.E.2d 274, 277 (Ind. Ct. App. 1996). An
       officer’s authority to conduct a pat down search is dependent upon the
       nature and extent of his particularized concern for his safety. Wilson v.
       State, 745 N.E.2d 789, 792 (Ind. 2001).

Williams v. State, 754 N.E.2d 584, 587-88 (Ind. Ct. App. 2001). In conducting a Terry

search, the officer need not be absolutely certain that an individual is armed but only that

a reasonably prudent man in the same circumstances would be warranted in believing that

his safety or that of others was in danger. Bratcher, 661 N.E.2d at 831 (citing Terry, 392
U.S. at 27).



                                            19
       Here, Officer Price testified that he conducted a limited pat-down search of

Clanton’s outer clothing because he feared that Clanton could be armed. Again, Officer

Price and another officer encountered three men loitering outside an apartment door at

11:15 p.m. in an area known to be an area with high crime and drug activity. As the

officers approached, the three men turned their backs on the officers and one man fled.

Officer Price was out-numbered by two unidentified individuals after the other officer

followed the fleeing man. See Commonwealth v. Mack, 953 A.2d 587, 591 (Pa. Super.

Ct. 2008) (providing that the fact that an officer may be outnumbered is certainly a factor

to be considered when determining whether an officer’s safety is at risk). The flight by

the third man raised Officer Price’s suspicion that the three men might be armed or

engaged in criminal activity. Officer Price testified that in light of Clanton’s act of

loitering in a high crime area at 11:15 p.m., Officer Price felt it necessary to conduct the

outer clothing pat-down search in order to determine whether Clanton was armed. In

light of the above-stated circumstances, I would conclude that Officer Price had a

reasonable fear for his safety that warranted the pat-down search.

       Moreover, I do not agree that Officer Price exceeded the scope of the initial search

by pulling the plastic out of the pen cap, revealing the cocaine. The record demonstrates

that during the outer-clothing pat-down search, Officer Price felt a sharp object in

Clanton’s pocket. Believing that the sharp object could potentially be used as a weapon,

Officer Price removed the object from Clanton’s pocket, identified it as a pen cap, and

immediately saw plastic sticking out of the pen cap. The plastic that was stuffed into the

                                            20
pen cap was immediately apparent to Officer Price. Furthermore, although it was not

immediately apparent what specific drug was stored in the plastic bag in the pen cap,

Officer Price testified that in his experience as a police officer, he was aware that

individuals often store drugs in plastic bags stuffed in pen caps. As such, I would

conclude that Officer Price did not exceed the scope of the original pat-down search by

removing the plastic from the pen cap and seizing the cocaine contained within. See

Williams, 754 N.E.2d 588 (providing that a police officer may seize contraband if, during

a lawful pat down of a suspect’s clothing, he feels an object whose contour or mass

makes its identity immediately apparent).

                                  B. Article I, Section 11

       With respect to Article I, Section 11, Clanton again argues that the evidence

discovered during search of his person should have been excluded from trial because the

evidence is the fruit of an illegal stop and warrantless search of his person.

       Article I, Section 11 provides, “[t]he right of the people to be secure in their
       persons, houses, papers, and effects, against unreasonable search or seizure,
       shall not be violated....” The purpose of this article is to protect from
       unreasonable police activity those areas of life that Hoosiers regard as
       private. Moran v. State, 644 N.E.2d 536, 540 (Ind. 1994). The provision
       must receive a liberal construction in its application to guarantee the people
       against unreasonable search and seizure. Brown v. State, 653 N.E.2d 77, 79
       (Ind. 1995). In resolving challenges asserting a Section 11 violation, courts
       must consider the circumstances presented in each case to determine
       “whether the police behavior was reasonable.” Id. We place the burden on
       the State to show that under the totality of the circumstances its intrusion
       was reasonable. State v. Bulington, 802 N.E.2d 435, 438 (Ind. 2004).




                                             21
State v. Quirk, 842 N.E.2d 334, 339-40 (Ind. 2006). Thus, we are called upon to

determine whether the stop and subsequent pat down search were reasonable under the

totality of the circumstances. See id. at 340.

                                  1. Legality of the Stop

       In Indiana, it is well-settled that a police stop and brief detention of an individual

is reasonable and permitted under Article I, Section 11 if the officer reasonably suspects

that the individual engaged in, or is about to engage in, illegal activity. See Quirk, 842
N.E.2d at 340 (citing Mitchell v. State, 745 N.E.2d 775, 786 (Ind. 2001)).

       A stop is lawful if there is an objectively justifiable reason for it, and the
       stop may be justified on less than probable cause. [Jackson v. State, 785
N.E.2d 615, 619 (Ind. Ct. App. 2003), trans. denied.] If there is an
       objectively justifiable reason, then the stop is valid whether or not the
       police officer would have otherwise made the stop but for ulterior
       suspicions or motives. Id.

Turner v. State, 862 N.E.2d 695, 699-700 (Ind. Ct. App. 2007).

       For the reasons discussed above, I believe that Officer Price had an objectively

justifiable reason for stopping Clanton. Officer Price had specific knowledge of the

apartment complex’s “no loitering” policy, and he testified that the sole reason for his

presence at the apartment complex was to enforce that policy. Officer Price and another

officer observed Clanton and two other men violating the policy by loitering outside an

apartment door in an area known to have a high level of crime and drug activity. See

Ross, 844 N.E.2d at 542 (providing that presence in a high crime area is a factor that can

be considered at the time of the stop); see also Parker, 662 N.E.2d at 999 (providing that


                                             22
officer had reasonable suspicion to stop and pat-down individual because officer knew

that the area was known for frequent drug activity, and that firearms were frequently

present in drug transactions). Nothing in the record indicated that the men had a valid

purpose for standing outside the apartment door. As Officer Price and the other officer

approached the three men, the men turned their backs on the officers and one man fled

the scene, leaving Officer Price outnumbered by the two unknown men. Again, the flight

by one of the men raised Officer Price’s suspicion that the men were engaged in criminal

activity. See Platt, 589 N.E.2d at 226 (providing that flight at the sight of police is

undeniably suspicious behavior). Because I believe that these circumstances give Officer

Price a justifiable reason for stopping Clanton, I would conclude that the stop was valid

and did not violate Clanton’s rights under Article I, Section 11.

                                2. Legality of the Search

               “While almost identical to the wording in the search and seizure
       clause of the federal constitution, Indiana’s search and seizure clause is
       independently interpreted and applied.” Baniaga v. State, 891 N.E.2d 615,
       618 (Ind. Ct. App. 2008). Under the Indiana Constitution, the legality of a
       governmental search turns on an evaluation of the reasonableness of the
       police conduct under the totality of the circumstances. Litchfield v. State,
       824 N.E.2d 356, 359 (Ind. 2005). Although other relevant considerations
       under the circumstances may exist, our Supreme Court has determined that
       the reasonableness of a search or seizure turns on a balance of: 1) the
       degree of concern, suspicion, or knowledge that a violation has occurred, 2)
       the degree of intrusion the method of the search or seizure imposes on the
       citizens’ ordinary activities, and 3) the extent of law enforcement needs.
       Baniaga, 891 N.E.2d at 618. The burden is on the State to show that under
       the totality of the circumstances, the intrusion was reasonable. Id.




                                             23
Edmond v. State, 951 N.E.2d 585, 592 (Ind. Ct. App. 2011) (quoting Hathaway v. State,

906 N.E.2d 941, 945 (Ind. Ct. App. 2009), trans. denied).

       In the instant matter, I believe that the circumstances demonstrate that the search

was reasonable under the totality of the circumstances. As is stated above, Officer Price

conducted the search of Clanton’s outer clothing because he was concerned that Clanton

might be armed. Officer Price was working as a security officer at an apartment complex

when he encountered Clanton and two other unknown men at approximated 11:15 p.m.

The apartment complex was located in an area that was known to Officer Price to have

high levels of criminal and drug activity.

       The men, who were loitering at the apartment complex, turned their backs on

Officer Price and the other officer when they first approached.         One of the men

subsequently fled and was followed by the other officer, leaving Officer Price with two

unknown individuals. See Mack, 953 A.2d at 591 (providing that the fact that an officer

may be outnumbered is certainly a factor to be considered when determining whether an

officer’s safety is at risk). The flight of one of the men loitering with Clanton raised

Officer Price’s suspicion that the men were engaged in criminal behavior. In light of

these circumstances, I would conclude that Officer Price’s decision to search Clanton to

determine whether Clanton was armed was reasonable.

       Moreover, again for the reasons stated above, I do not believe that Officer Price

exceeded the scope of a warrantless search by pulling the plastic bag out of the pen cap.

During the search, Officer Price felt a sharp object in Clanton’s pocket. Officer Price

                                             24
removed the object from Clanton’s pocket and discovered that it was a pen cap. It was

immediately apparent to Officer Price that plastic was stuck up in the pen cap, and, in his

experience as a police officer, he knew that drug users commonly stored their drugs in

this fashion. The fact that Officer Price did not know exactly which drug was stored in

the plastic does not, in my view, render his removal of the plastic and subsequent seizure

of the drugs found within unreasonable. Accordingly, I would affirm the judgment of the

trial court.




                                            25